Exhibit 10.1

STOCK PURCHASE AGREEMENT

by and between

GTC Biotherapeutics, Inc.

and

LFB Biotechnologies S.A.S.

November 2, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    PURCHASE AND SALE    1    (a)    Purchase of Stock   
1 2.    THE CLOSING    1    (a)    Closing Date    1    (b)    Form of Payment
   1    (c)    Conditions to the Purchaser’s Obligation to Purchase the Shares
   2    (d)    Conditions to the Company’s Obligation to Issue and Sell the
Shares    3 3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY    4    (a)   
Organization and Qualification    4    (b)    Subsidiaries    4    (c)   
Authorization; Enforcement; Validity    4    (d)    Capitalization    5    (e)
   Issuance of Shares    5    (f)    No Conflicts    6    (g)    No Violation or
Default    6    (h)    SEC Documents    6    (i)    Financial Statements    6   
(j)    No Material Adverse Change    7    (k)    Independent Accountants    7   
(l)    Clinical Trials    7    (m)    Title to Intellectual Property    7    (n)
   Licenses and Permits    8    (o)    Environmental Matters    8    (p)    Tax
Matters    9    (q)    Internal Control over Financial Reporting    9    (r)   
Disclosure Controls and Procedures    9    (s)    Sarbanes-Oxley Compliance    9

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    (t)    Absence of Litigation    9    (u)    Investment
Company Act    9    (v)    Board Approval    10 4.    PURCHASER’S
REPRESENTATIONS AND WARRANTIES    10    (a)    Transfer or Resale    10    (b)
   Investment Purpose    10    (c)    Offshore Transaction    10    (d)   
General Solicitation    10    (e)    Information    10    (f)    Reliance on
Exemptions    10    (g)    No Governmental Review    11    (h)    No Antitrust
Filings or Approvals    11    (i)    Authorization; Enforcement; Validity    11
   (j)    No Conflicts    11    (k)    Short Position Prior to the Date Hereof
   11    (l)    Short Sales and Confidentiality After the Date Hereof    12   
(m)    Ownership    12 5.    RESTRICTIONS ON TRANSFER; OWNERSHIP OF SHARES    12
   (a)    Resales    12    (b)    Rule 144    12    (c)    Legends    12    (d)
   Agreement to be Bound    13    (e)    Security Ownership    13 6.   
REGISTRATION RIGHTS    13    (a)    Registration Procedures and Expenses    13

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page 7.    INDEMNIFICATION AND CONTRIBUTION    17 8.    PUBLIC
STATEMENTS    20 9.    MISCELLANEOUS    21    (a)    Governing Law    21    (b)
   Entire Agreement    21    (c)    Amendments and Waivers    21    (d)   
Notices    21    (e)    No Strict Construction    22    (f)    Further
Assurances    22    (g)    Severability    22    (h)    Successors and Assigns
   22    (i)    Survival    23    (j)    Expenses    23    (k)    Headings    23
   (l)    Counterparts    23

 

-iii-



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) dated as of November 2, 2009 is
made by and between GTC Biotherapeutics, Inc., a Massachusetts corporation, (the
“Company”), and LFB Biotechnologies S.A.S., a société par actions simplifiée
established under the laws of France (the “Purchaser”).

RECITALS

In accordance with the terms and conditions of this Agreement and pursuant to
exemptions from registration under the Securities Act of 1933 (as amended from
time to time, the “Securities Act”), which may include without limitation the
exemption afforded by Regulation S promulgated thereunder, the Company has
agreed to issue and sell, and the Purchaser has agreed to purchase a number of
shares of common stock, par value $0.01 per share (the “Common Stock,”), of the
Company.

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

 

  1. PURCHASE AND SALE

(a) Purchase of Stock. At the Closing (as defined in Section 2), the Company
shall issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, upon the terms and subject to the conditions set forth herein 3,387,851
shares of Common Stock (the “Shares”) for an aggregate purchase price of
$3,625,000.57 (the “Purchase Price”), based on a purchase price per share of
$1.07 (the “Per Share Purchase Price”), which is not less than the consolidated
closing bid price of the Common Stock on the NASDAQ Capital Market on
October 30, 2009.

 

  2. THE CLOSING

(a) Closing Date. The date and time of the closing of the purchase and sale of
the Shares (the “Closing”) shall occur on November 5, 2009 at 10 a.m. Boston
time, at the offices of Edwards Angell Palmer & Dodge LLP, 111 Huntington
Avenue, Boston, Massachusetts (subject to the satisfaction or waiver of the
conditions set forth in Subsections (c) and (d) of this Section 2), or at such
other location, date and time as may be agreed upon between the Company and the
Purchaser (the “Closing Date”).

(b) Form of Payment. On the Closing Date, the Purchaser shall pay the Company
the Purchase Price for the Shares to be issued and sold to the Purchaser, by
wire transfer of immediately available funds in accordance with the Company’s
written wire instructions previously provided to the Purchaser, and the Company
shall deliver to the Purchaser the original certificate or certificates
representing the Shares, registered in the name of the Purchaser. For purposes
of this Agreement, “Business Day” shall mean any day other than a Saturday,
Sunday or other day on which the New York Stock Exchange or commercial banks
located in Boston, Massachusetts are permitted or required by law to close.



--------------------------------------------------------------------------------

(c) Conditions to the Purchaser’s Obligation to Purchase the Shares. The
Purchaser’s obligation to purchase the Shares shall be subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Purchaser’s sole benefit
and may be waived by the Purchaser at any time in its sole discretion:

 

  (i) receipt of a copy of the Agreement executed by the Company;

 

  (ii) receipt of evidence that no further waiver of the Rights Agreement (as
defined in Section 5(e)) is required in connection with the transactions
contemplated by this Agreement;

 

  (iii) receipt of certificates representing the Shares or receipt of evidence
that the Company’s transfer agent has been irrevocably instructed to issue
certificates, dated the Closing Date, representing the Shares;

 

  (iv) the representations and warranties of the Company in this Agreement shall
be true, correct and complete as of the Closing Date (except for representations
and warranties that speak as of a specific date, which shall be true, correct
and complete as of such date) and the Company shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing and receipt of a certificate,
dated the Closing Date, executed by the principal executive officer and
principal accounting officer of the Company certifying as to such;

 

  (v) receipt by the Purchaser of a legal opinion, dated the Closing Date, from
counsel to the Company, in form and substance reasonably acceptable to the
Purchaser’s counsel;

 

  (vi) no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition, shall exist
which questions the validity of this Agreement or the right of the Company or
the Purchaser, as the case may be, to enter into this Agreement or prevents or
could reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any proceeding have been commenced or
threatened with respect to the foregoing and receipt of a certificate, dated the
Closing Date, executed by the principal executive officer and the principal
accounting officer of the Company certifying to their knowledge as to such;

 

  (vii)

from the date hereof to the Closing Date, trading in the Common Stock shall not
have been suspended by the SEC or the NASDAQ Capital Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, at any time prior to
the Closing Date, trading in securities generally as reported by Bloomberg L.P.
shall not have been suspended or

 

-2-



--------------------------------------------------------------------------------

 

limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on the NASDAQ Capital Market, nor shall
a banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Purchaser, makes
it impracticable or inadvisable to purchase the Shares at the Closing; and

 

  (viii) receipt of such other information, certificates and documents as the
Purchaser may reasonably request.

(d) Conditions to the Company’s Obligation to Issue and Sell the Shares. The
Company’s obligation to issue and sell the Shares shall be subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

 

  (i) receipt of a copy of this Agreement executed by the Purchaser;

 

  (ii) the representations and warranties of the Purchaser in this Agreement
shall be true, correct and complete as of the date of this Agreement and the
Closing Date (except for representations and warranties that speak as of a
specific date, which shall be true, correct and complete as of such date) and
the Purchaser shall have performed, satisfied and complied with in all material
respects the covenants, agreements and conditions of the Purchaser to be
performed, satisfied or complied with by it under this Agreement at or prior to
the Closing;

 

  (iii) receipt of a certificate by the President of the Purchaser stating that
the conditions in paragraphs (ii) and (v) of this Subsection 2(d) have been
fulfilled on or prior to the Closing Date in all material respects;

 

  (iv) receipt of the Purchase Price;

 

  (v) no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition shall exist
which questions the validity of this Agreement or the right of the Company or
the Purchaser, as the case may be, to enter into this Agreement or prevents or
could reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any proceeding have been commenced or
threatened with respect to the foregoing; and

 

  (vi) receipt of such other information, certificates and documents as the
Company may reasonably request.

 

-3-



--------------------------------------------------------------------------------

  3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser, subject to such exceptions
as are set forth in the SEC Documents (as defined below) or as otherwise
disclosed in the Company’s disclosure letter previously delivered to the
Purchaser, as follows:

(a) Organization and Qualification. The Company is a corporation, duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts, and has the requisite corporate power and
authority to own its properties and to carry on its business as now being
conducted and as described in the SEC Documents. Copies of the Company’s
Restated Articles of Organization, as amended (the “Articles of Organization”)
and Bylaws of the Company (the “Bylaws”), and all amendments thereto, have been
filed as exhibits to the Company’s SEC Documents and have not been further
modified, and except as required by the transactions contemplated hereby, the
Company has no present intention to modify the Articles of Organization and
Bylaws. The Company is duly qualified as a foreign corporation to do business,
and is in good standing, in every jurisdiction in which its ownership of
property or the nature of the business conducted and proposed to be conducted by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing would not, individually or in the aggregate, have
or reasonably be expected to result in a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business (“Material Adverse
Effect”).

(b) Subsidiaries. Each of the Company’s Subsidiaries has been duly organized and
is validly existing and in good standing under the laws of its jurisdiction of
organization, is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification, and has all
power and authority necessary to own or hold its properties and to conduct the
business in which it is engaged, except where the failure to so qualify or have
such power or authority would not have, singularly or in the aggregate, a
Material Adverse Effect. All the outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company directly or indirectly through one or
more wholly-owned subsidiaries, free and clear of any claim, lien, encumbrance,
security interest, restriction upon voting or transfer or any other claim of any
third party. No Subsidiary is currently prohibited, directly or indirectly,
under any agreement to which it is a party, from paying any dividends to the
Company, from making any other distribution on such Subsidiary’s capital stock,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s properties or assets to
the Company or any other subsidiary of the Company. For purposes of this
Agreement, “Subsidiaries” means those entities that are “significant
subsidiaries” of the Company as determined in accordance with Regulation S-X.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Shares in accordance with the terms hereof. The
execution and delivery of this Agreement by the Company and the consummation and
performance by the Company of the transactions contemplated hereby, including,
without limitation, the issuance of the Shares, have been duly

 

-4-



--------------------------------------------------------------------------------

authorized by all requisite corporate action. This Agreement has been duly
executed and delivered by the Company. This Agreement constitutes the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

(d) Capitalization. The capitalization of the Company is as described in the
Company’s most recent periodic report filed with the Securities and Exchange
Commission (the “SEC”) as updated by any current report filed with the SEC
thereafter, and all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable,
and have been issued in compliance with federal and state securities laws. The
Company has not issued any capital stock since such filings other than pursuant
to the exercise of stock options under the Company’s stock option plans, the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plan (such issuances and any such stock options,
whenever issued or granted, being collectively “Employee Equity Transactions”),
pursuant to the conversion or exercise of outstanding securities that are
convertible into or exercisable for Common Stock, or pursuant to publicly
disclosed equity financings. The Company’s Common Stock is registered pursuant
to Section 12(b) of the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder (the “Exchange Act”), and is listed
for trading on the Nasdaq Capital Market (“Nasdaq”). The Company is in
compliance with the continued listing criteria of Nasdaq and all Nasdaq
corporate governance requirements that are applicable to the Company. Except for
Employee Equity Transactions and as set forth in the SEC Documents, (i) no
shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances; (ii) there are no outstanding
options, warrants, rights to subscribe to, calls or commitments relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company or any of its Subsidiaries or options,
warrants, rights to subscribe to, calls or commitments relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries.

(e) Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms hereof, will be (A) validly issued, fully paid and
non-assessable and (B) free from all taxes, liens and charges in the United
States of America with respect to the issuance thereof, other than any liens or
encumbrances created by or imposed by the Purchaser, and not subject to
preemptive rights or other similar rights of stockholders of the Company. Except
for the filing of any notice prior or subsequent to the Closing that may be
required under applicable state and/or Federal securities laws (or comparable
laws of any other jurisdiction) or the rules of Nasdaq, no authorization,
consent, approval, license, exemption of or filing or registration with any
court or governmental department, commission, board, bureau, agency or
instrumentality, is or will be necessary for, or in connection with, the
execution and delivery by the Company of this Agreement, for the offer, issue,
sale, execution or delivery of the Shares, or for the performance by the Company
of its obligations under this Agreement.

 

-5-



--------------------------------------------------------------------------------

(f) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) result in a violation of the Company’s Articles
of Organization or Bylaws; (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party; (iii) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to the Company or any of its
Subsidiaries; or (iv) result in the imposition of a mortgage, pledge, security
interest, encumbrance, charge or other lien on any asset of the Company or its
Subsidiaries, except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations, violations and impositions as described in clauses
(ii), (iii) or (iv) of this sentence as would not, individually or in the
aggregate, have or result in a Material Adverse Effect.

(g) No Violation or Default. Neither the Company nor any of its Subsidiaries is
(i) in violation of its Articles of Organization or Bylaws or other
organizational documents; (ii) in default (or subject to an event which with
notice or lapse of time or both would become a default) under any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party; or (iii) in violation of any law, rule, regulation, order, judgment or
decree applicable to the Company or any of its Subsidiaries; except for such
violations or defaults, as described in clauses (ii) or (iii) of this sentence
as are set forth in the SEC Documents or as would not, individually or in the
aggregate, have or result in a Material Adverse Effect.

(h) SEC Documents. The Company has filed all reports, schedules, forms,
statements, exhibits (including certifications of the Company’s principal
executive and financial officers pursuant to Section 302 and 906 of
Sarbanes-Oxley (as defined in Section 3(s))) and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act for the twelve (12) months preceding the date hereof (all of the foregoing
filed prior to or on the date hereof, or prior to the Closing Date, and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being referred to in this Agreement
as the “SEC Documents”). As of the date of filing of each such SEC Document,
such SEC Document, as it may have been subsequently amended by filings made by
the Company with the SEC prior to the date hereof, complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to such SEC Document. None of the
SEC Documents, as of the date filed and as they may have been subsequently
amended by filings made by the Company with the SEC prior to the date hereof,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(i) Financial Statements. The financial statements and the related notes thereto
of the Company and its consolidated subsidiaries included or incorporated by
reference in the SEC Documents comply in all material respects with the
applicable requirements of the Exchange Act, as applicable, and present fairly
the financial position of the Company and its subsidiaries as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified. Such financial statements have been prepared in
conformity with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods covered thereby, except as
specifically stated therein, and the supporting

 

-6-



--------------------------------------------------------------------------------

schedules included or incorporated by reference in the SEC Documents present
fairly the information required to be stated therein.

(j) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the SEC
Documents, (i) there has not been any change in the capital stock (other than
pursuant to Employee Equity Transactions, pursuant to the conversion or exercise
of outstanding securities that are convertible into or exercisable for Common
Stock, or pursuant to publicly disclosed equity financings) or long-term debt of
the Company or any of its subsidiaries, or any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Company on any class
of capital stock, or any material adverse change in or affecting the business,
properties, management, financial condition or operations of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement that is material to
the Company and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole and (iii) neither the Company nor any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority.

(k) Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and its subsidiaries, and have
audited the Company’s internal control over financial reporting and managements’
assessment thereof, are to the Company’s knowledge, independent registered
public accountants with respect to the Company and its subsidiaries as required
by the Securities Act.

(l) Clinical Trials. The clinical, pre-clinical and other studies and tests
conducted by or on behalf of or sponsored by the Company were and, if still
pending, are being conducted in accordance with all statutes, laws, rules and
regulations, as applicable (including, without limitation, those administered by
the United States Food and Drug Administration (the “FDA”) or by any foreign,
federal, state or local government or regulatory authority performing functions
similar to those performed by the FDA) except where the failure to comply with
such statutes, laws, rules or regulations would not result, individually or in
the aggregate, in a Material Adverse Effect.

(m) Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented or unpatentable proprietary or confidential compounds, genes,
information, systems or procedures) (collectively, the “Intellectual Property”)
generally described in the SEC Documents (except as otherwise noted therein),
which to the Company’s knowledge is all the Intellectual Property necessary for
the conduct of the Company’s business. Except as set forth in the SEC Documents,
(i) to the Company’s knowledge, there are no rights of third parties to any such
Intellectual Property except through licensing or cross-licensing agreements or
where the exercise of such rights would not result, individually or in the
aggregate, in a Material Adverse Effect; (ii) to the Company’s knowledge, there
is no infringement by third parties of any such Intellectual Property that is
necessary and

 

-7-



--------------------------------------------------------------------------------

material to the Company’s business as it is presently being conducted except
where such infringement would not result, individually or in the aggregate, in a
Material Adverse Effect; (iii) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s ownership or licensing rights in or to any such Intellectual
Property; (iv) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property, other than ordinary patent, trademark, service
mark and copyright prosecution; (v) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others that the
Company infringes or otherwise violates any patent, trademark, copyright, trade
secret or other proprietary rights of others, and the Company is unaware of any
reasonable basis for any such claim; and (vi) the Company has taken all steps
reasonably determined by the Company to be necessary to perfect its ownership of
and interest in such Intellectual Property.

(n) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate Federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the SEC Documents, except where the failure to
possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.

(o) Environmental Matters. The Company and each of its subsidiaries is in
compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to their businesses, except where the failure to comply
would not, singularly or in the aggregate, have a Material Adverse Effect. To
the Company’s knowledge, there has been no storage, generation, transportation,
handling, treatment, disposal, discharge, emission, or other release of any kind
of toxic or other wastes or other hazardous substances by, due to, or caused by
the Company or any of its subsidiaries (or, to the Company’s knowledge, any
other entity for whose acts or omissions the Company is or may be liable) upon
any of the property now or previously owned or leased by the Company or any of
its subsidiaries, or upon any other property, in violation of any statute or any
ordinance, rule, regulation, order, judgment, decree or permit or which would,
under any statute or any ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability which would not have, singularly or in the
aggregate with all such violations and liabilities, a Material Adverse Effect.
There has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company has knowledge, except for any such disposal, discharge, emission, or
other release of any kind which would not have, singularly or in the aggregate
with all such discharges and other releases, a Material Adverse Effect.

 

-8-



--------------------------------------------------------------------------------

(p) Tax Matters. The Company and each of its subsidiaries (i) has filed all
necessary federal, state and foreign income and franchise tax returns, (ii) has
paid all federal state, local and foreign taxes due and payable for which it is
liable, and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to the best of the Company’s knowledge, proposed against it, except
where the failure to file, failure to pay or the deficiency or claim would not
have a Material Adverse Effect.

(q) Internal Control over Financial Reporting. The Company maintains a system of
internal control over financial reporting (as such is defined in Rule 13a-15(f)
of the Exchange Act) that complies with the requirements of the Exchange Act and
has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. The Company
does not have any material weaknesses in its internal control over financial
reporting. Since the date of the latest audited financial statements included in
the SEC Documents, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(r) Disclosure Controls and Procedures. The Company and its subsidiaries
maintain disclosure controls and procedures (as such term is defined in Rule
13a-15(e) of the Exchange Act) that comply with the requirements of the Exchange
Act. Such disclosure controls and procedures have been designed to ensure that
material information relating to the Company and its subsidiaries is accumulated
and communicated to the Company’s management, including the Company’s principal
executive officer and principal financial officer, by others within those
entities.

(s) Sarbanes-Oxley Compliance. The Company and the Company’s directors or
officers, in their capacities as such, are in compliance with any provision of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (“Sarbanes-Oxley”), including Section 402 related to loans
and Sections 302 and 906 related to certifications.

(t) Absence of Litigation. Except as disclosed in the section titled “Legal
Proceedings” in the Company’s Annual Report on Form 10-K for the year ended
December 28, 2008, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened in writing against the Company or any of its subsidiaries
which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement or the Shares or (ii) would reasonably be
expected to result in a Material Adverse Effect.

(u) Investment Company Act. The Company is not, nor, after giving effect to the
sale of the Shares and the application of the proceeds therefrom, will it
become, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended, and the rules and regulations of the SEC thereunder.

 

-9-



--------------------------------------------------------------------------------

(v) Board Approval. An independent committee of the Board of Directors of the
Company (the “Board”) has determined that the transactions contemplated by this
Agreement, are fair to, and in the best interests of, all holders of Common
Stock of the Company; and the Board, or an independent committee thereof, has
approved the transactions contemplated by this Agreement for purposes of Chapter
110F of the Massachusetts General Laws.

 

  4. PURCHASER’S REPRESENTATIONS AND WARRANTIES

The Purchaser represents and warrants to the Company that:

(a) Transfer or Resale. The Purchaser understands that the Shares have not been
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred without registration under the
Securities Act or an exemption therefrom and that, in the absence of an
effective registration statement under the Securities Act, such Shares may only
be sold under certain circumstances as set forth in the Securities Act.

(b) Investment Purpose. The Purchaser is acquiring the Shares for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof. The Purchaser does not
have any agreement or understanding, directly or indirectly, with any person to
distribute any of the Shares.

(c) Offshore Transaction. The Purchaser is not organized under the laws of any
jurisdiction within the United States of America, its territories or
possessions, was not formed for the purpose of investing in Regulation S
securities and is not a “U.S. person” as that term is defined in Rule 902(k) of
Regulation S under the Securities Act. At the time of execution of this
Agreement, the Purchaser is physically outside the United States of America. The
Purchaser is not purchasing the Shares on behalf of or for the benefit of any
U.S. person and the sale of the Shares has not been prearranged with any buyer
in the United States of America.

(d) General Solicitation. The Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(e) Information. The Purchaser (directly or through its advisors, if any)
(i) has been furnished with or has had full access to all of the publicly
available information that it considers necessary or appropriate for deciding
whether to purchase the Shares, (ii) has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Shares, (iii) can bear the economic risk of a total loss of its
investment in the Shares and (iv) has such knowledge and experience in business
and financial matters so as to enable it to understand the risks of and form an
investment decision with respect to its investment in the Shares.

(f) Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the Securities Act and that the Company is relying upon the
truth and accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and

 

-10-



--------------------------------------------------------------------------------

understandings of the Purchaser set forth in this Agreement in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Shares.

(g) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

(h) No Antitrust Filings or Approvals. Neither the Purchaser nor Laboratoire
Francais du Fractionnement et des Biotechnologies S.A., the Purchaser’s parent
company, is required to make any filing or obtain any authorization, consent,
approval, license, exemption or registration under the United States
Hart-Scott-Rodino Antitrust Improvements Act of 1976, or under the antitrust or
similar laws or regulations of any other jurisdiction, in connection with the
execution, delivery or performance of this Agreement.

(i) Authorization; Enforcement; Validity. The Purchaser is an entity duly
organized and validly existing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by the Purchaser of the transactions contemplated by this Agreement
has been duly authorized by all necessary corporate action on the part of the
Purchaser and any other governmental action with respect to the Purchaser. This
Agreement has been duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with terms hereof, will constitute the valid and legally
binding obligation of the Purchaser, enforceable against it in accordance with
its terms.

(j) No Conflicts. The execution and performance of this Agreement do not
conflict with any agreement to which the Purchaser is a party or is otherwise
bound, any law, rule regulation, governmental practice or other requirement,
court order or judgment applicable to the Purchaser or, if applicable, the
constituent documents of the Purchaser, except for such conflicts as would not,
individually or in the aggregate, have or result in a material adverse effect on
the condition (financial or otherwise), prospects, earnings, business or
properties of the Purchaser and its subsidiaries, taken as a whole.

(k) Short Position Prior to the Date Hereof. From the date one hundred eighty
(180) days prior to the date hereof, neither the Purchaser nor any affiliate has
directly or indirectly established or agreed to establish any hedge, “put
equivalent position” (as defined in Rule 16a-1 under the Exchange Act) or other
position in the Common Stock that is outstanding on the Closing Date and that is
designed to or could reasonably be expected to lead to or result in a
disposition by the Purchaser or any other person or entity. For purposes hereof,
a “hedge or other position” includes, without limitation, effecting any short
sale or having in effect any short position (whether or not such sale or
position is against the box and regardless of when such position was entered
into) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security (other than a broad-based market basket or index) that
includes, relates to or derives any

 

-11-



--------------------------------------------------------------------------------

significant part of its value from the Common Stock. The Purchaser acknowledges
that this representation is made for the benefit of the Company.

(l) Short Sales and Confidentiality After the Date Hereof. The Purchaser
understands and acknowledges that the transactions contemplated by this
Agreement constitute “material non-public information” within the meaning of the
rules and regulation promulgated by the SEC under Regulation FD and that until
such time as such the transactions have been publicly disclosed in accordance
with Section 8 or otherwise, the Purchaser represents, warrants and covenants
that neither it nor any of its affiliates acting on its behalf or pursuant to
any understanding with it have executed or will execute any short sales of the
Company’s Common Stock and that it will maintain the confidentiality of all
disclosures made to it in connection with the offering of Common Stock
(including the existence and terms of this Agreement and the transactions
contemplated hereby).

(m) Ownership. The Purchaser’s current beneficial ownership of the Company’s
Common Stock is accurately reported in the Purchaser’s most recent Schedule 13D
filed with the SEC.

 

  5. RESTRICTIONS ON TRANSFER; OWNERSHIP OF SHARES

(a) Resales. The Purchaser agrees that the Shares may only be sold or
transferred (i) pursuant to an effective Registration Statement under the
Securities Act, or (ii) pursuant to an exemption from registration under the
Securities Act. The Purchaser hereby covenants that the Purchaser will not sell
any Shares during a Suspension (as defined below).

(b) Rule 144. The Purchaser is aware of Rule 144 under the Securities Act and
the restrictions imposed thereby and further understands and agrees that so long
as the Purchaser beneficially owns 10% or more of the Company’s then outstanding
securities or has a designee selected by the Purchaser serving on the Board, the
Company will deem the Purchaser to be an “affiliate” as defined in Rule
144(a)(1) and any transfers of the Shares by the Purchaser shall be subject to
the limitations applicable to affiliates set forth in the Securities Act and the
rules promulgated thereunder, including without limitation Rule 144.

(c) Legends. The certificate(s) evidencing the Shares shall bear legends in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON THE TRANSFER THEREOF PURSUANT TO THE TERMS OF A STOCK PURCHASE
AGREEMENT BETWEEN THE HOLDER AND THE COMPANY AND SUCH SECURITIES MAY NOT BE
SOLD, TRANSFERRED OR HYPOTHECATED UNTIL SUCH RESTRICTIONS HAVE LAPSED OR HAVE
BEEN WAIVED BY THE WRITTEN CONSENT OF THE COMPANY. THESE SECURITIES HAVE NOT
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),

 

-12-



--------------------------------------------------------------------------------

AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT
(A) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S OF THE SECURITIES
ACT, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR (C) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.”

(d) Agreement to be Bound. Subject to the other restrictions on transfer set
forth or referenced in this Agreement, the Purchaser may assign all of its
rights and obligations hereunder with respect to some or all of the Shares,
provided that the transferee has agreed in writing to be bound by the applicable
provisions of this Agreement.

(e) Security Ownership. The Purchaser is aware that the Company is a party to a
Shareholder Rights Agreement, dated as of May 31, 2001, between the Company and
American Stock Transfer and Trust Company (the “Rights Agreement”), which
provides that in the event the Purchaser at any time beneficially owns 15% or
more of the Company’s then outstanding capital stock, the Purchaser may be
deemed an “Acquiring Person” as defined in the Rights Agreement. The Purchaser
understands that, in connection with the Purchaser’s acquisition of the Shares
and with respect to the Purchaser’s equity position in the Company, the Company
has exempted the Purchaser from being deemed an Acquiring Person as a result of
such acquisition or any subsequent transaction only so long as the Purchaser
acquires its beneficial ownership of shares of capital stock of the Company in a
transaction whereby the Purchaser is acquiring such beneficial ownership
directly from the Company. Notwithstanding the foregoing, the Purchaser will
also not be deemed an Acquiring Person if the percentage of outstanding capital
stock owned by the Purchaser increases solely due to the repurchase by the
Company of shares of its outstanding capital stock.

 

  6. REGISTRATION RIGHTS

(a) Registration Procedures and Expenses. Except during a Suspension (as defined
below), the Company will, upon receipt of written request of the Purchaser and
subject to receipt of necessary information from the Purchaser:

 

  (i)

as soon as practicable, but in any event no later than 4:00 p.m. Eastern Time on
the 30th day after the receipt of such written request from the Purchaser,
prepare and file with the SEC a registration statement on Form S-3 or other
applicable form available to the Company, including Form S-1 (the “Initial
Registration Statement”) covering the resale of all of the Shares of the
Purchaser, provided that the Purchaser has complied with Section 6(e) below,
together with any shares of capital stock issued or issuable, from time to time,
upon any reclassification, share combination, share subdivision, stock split,
share dividend or similar transaction or

 

-13-



--------------------------------------------------------------------------------

 

event or otherwise as a distribution on, in exchange for or with respect to any
of the foregoing, in each case held at the relevant time by a Purchaser (the
“Registrable Securities”); provided, however, that in the event that the SEC
specifically prohibits the Initial Registration Statement from including all
Registrable Securities of the Purchaser (“SEC Guidance”) (provided that the
Company shall advocate with the SEC for the registration of all or the maximum
number of the Registrable Securities permitted by SEC Guidance), then the
Company will not be in breach of this provision by following such SEC Guidance,
and the Company will file such additional Registration Statements (the
“Subsequent Registration Statements,” together with the Initial Registration
Statement, the “Registration Statements”) at the earliest practicable date on
which the Company is permitted by SEC Guidance to file such additional
Registration Statements related to the Registrable Securities (the “Subsequent
Filing Dates”). If the context so requires, Shares of the Purchaser will not be
considered Registrable Securities for the purposes of a certain determination of
Registrable Securities hereunder if, at that time of such determination, they
can be sold pursuant to Rule 144 without volume or manner of sales limitations
or have been sold under an effective Registration Statement.

 

  (ii) cause (A) the Initial Registration Statement, as may be amended from time
to time, to become effective under the Securities Act as soon as practicable
after the Initial Registration Statement is filed by the Company, but in any
event no later than 4:00 p.m. Eastern Time on the 120th day after, and (B) any
Subsequent Registration Statements, as may be amended from time to time, which
may be required to be filed hereunder pursuant to Section 6(a)(i) to become
effective under the Securities Act as soon as practicable, but in any event no
later than 4:00 p.m. Eastern Time on the 120th day after such Subsequent Filing
Date;

 

  (iii) cause any prospectus used in connection with any Registration Statement
(a “Prospectus”) to be filed with the SEC pursuant to Rule 424(b) under the
Securities Act as soon as practicable but in any event no later than two
Business Days following the date such Registration Statement is declared
effective by the SEC;

 

  (iv) promptly prepare and file with the SEC such amendments and supplements to
the Registration Statements and any Prospectus used in connection therewith
(A) as may be necessary to keep such Registration Statements continuously
effective until the earlier of (1) such time as all Registrable Securities have
been sold pursuant to such Registration Statements, or (2) the date on which all
of the Shares may be resold by the Purchaser without registration pursuant to
Rule 144 without volume or manner of sale limitations and (B) as may be
reasonably requested by the Purchaser in order to incorporate information
concerning the Purchaser or the Purchaser’s intended method of distribution;

 

-14-



--------------------------------------------------------------------------------

  (v) so long as any Registration Statement is effective covering the resale of
Registrable Securities owned by the Purchaser, furnish to the Purchaser with
respect to the Registrable Securities registered under such Registration
Statement (and to each underwriter, if any, of such Registrable Securities) such
reasonable number of copies of Prospectuses and such other documents as the
Purchaser may reasonably request in order to facilitate the public sale or other
disposition of all or any of the Registrable Securities by the Purchaser;

 

  (vi) use commercially reasonable efforts to file documents required of the
Company for blue sky clearance in any states specified in writing by the
Purchaser; provided, however, that the Company shall not be required to qualify
to do business generally in any jurisdiction in which the Company is not now so
qualified;

 

  (vii) bear all expenses in connection with the procedures in paragraphs
(i) through (vi) of this Section 6(a) and the registration of the Registrable
Securities pursuant to the Registration Statements, other than fees and
expenses, if any, of counsel (except as provided by Section 9(j) below) or other
advisers to the Purchaser or underwriting discounts, brokerage fees and
commissions incurred by the Purchaser, if any, in connection with an
underwritten offering of the Registrable Securities;

 

  (viii) use reasonable best efforts to prevent the issuance of any stop order
or other order suspending the effectiveness of the Registration Statements and,
if such an order is issued, to obtain the withdrawal thereof at the earliest
possible time and to notify the Purchaser of the issuance of such order and the
resolution thereof;

 

  (ix) furnish to the Purchaser as soon as practicable after the date that any
Registration Statement becomes effective, a letter, dated such date, of outside
counsel representing the Company addressed to the Purchaser, confirming the
effectiveness of such Registration Statement and, to the knowledge of such
counsel, the absence of any stop order;

 

  (x) provide to the Purchaser and its representatives, if requested, the
opportunity to conduct a reasonable inquiry of the Company’s financial and other
records during normal business hours and make available its officers, directors
and employees for questions regarding information which the Purchaser may
reasonably request in order to fulfill any due diligence obligation on its part;
provided that in the case of this clause (x), the Company shall not be required
to provide, and shall not provide, the Purchaser with material, non-public
information unless the Purchaser agrees to receive such information and enters
into an agreement to keep such material, nonpublic information confidential and
refrain from trading in any Company security for so long as such information
remains material, nonpublic information; and

 

-15-



--------------------------------------------------------------------------------

  (xi) not less than three Business Days prior to the filing of a Registration
Statement and not less than two Business Days prior to the filing of any related
Prospectus or any amendment or supplement thereto (including any document that
would be incorporated or deemed to be incorporated therein by reference) or, in
the case of comments made by the staff of the SEC and the Company’s responses
thereto, within a reasonable period of time following the receipt thereof by the
Company, furnish to the Purchaser copies of all such documents proposed to be
filed or copies of such correspondence from and to the SEC relating to such
Registration Statement, as the case may be, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of the Purchaser. The Company shall reflect in each such document when so
filed with the SEC such comments relating to the Purchaser and its plan of
distribution of Registrable Securities as the Purchaser may reasonably propose;
provided, however, that such comments from the Purchaser must be received by the
Company no later than one Business Day prior to the filing of such document with
the SEC. Notwithstanding any other provision of this Agreement, the Company will
have no obligation to deliver or make available to the Purchaser any
Registration Statement or Prospectus containing any material, nonpublic
information unless the Purchaser specifically consents in advance in writing to
receive such material, nonpublic information and the Purchaser has executed an
agreement to keep such material, nonpublic information confidential and refrain
from trading in any Company security for so long as such information remains
material, nonpublic information.

(b) Except during a Suspension (as defined below), (i) each document filed or to
be filed with the SEC pursuant to the Exchange Act and incorporated by reference
in any Registration Statement complied or will comply when so filed in all
material respects with the Exchange Act, (ii) each part of each Registration
Statement, when such part shall become effective, will not contain, and each
such part, as amended or supplemented, if applicable, will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(iii) each Registration Statement will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iv) each Registration
Statement and Prospectus, as may be amended or supplemented, will comply in all
material respects with the Securities Act, and (v) each Prospectus, as may be
amended or supplemented, will not, at the time of each sale of the Shares by the
Purchaser, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph will not apply to
statements or omissions in any Registration Statement or Prospectus based upon
information relating to the Purchaser furnished to the Company in writing by the
Purchaser expressly for use therein.

 

-16-



--------------------------------------------------------------------------------

(c) The Company shall be permitted after the Initial Registration Statement
becomes effective to suspend for one or more periods (each such period, a
“Suspension”) the actions required under Sections 6(a)(i) through (vi) and the
use of a Prospectus forming a part of a Registration Statement to the extent
that the Board concludes in good faith and based on the advice of counsel that
the disclosure of additional information in the Prospectus is necessary, whether
through an amendment or supplement to such Registration Statement, the filing of
an appropriate report with the SEC pursuant to the Exchange Act or otherwise.
The Company agrees to file such amendment, supplement or report or otherwise
disclose such additional information as soon as practicable following such
notice of such Suspension. Notwithstanding the foregoing, the Company agrees
that no Suspension shall be for a period of longer than 60 days and no
Suspension or Suspensions shall be for an aggregate in any 365-day period of
longer than 90 days.

(d) With a view to making available to the Purchaser the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Purchaser to sell Registrable Securities to the public
without registration, the Company covenants and agrees to: (A) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (1) one year after such date as all of the Purchasers’
Registrable Securities may be resold without volume or manner of sale
limitations pursuant to Rule 144(b) or any other rule of similar effect or
(2) such date as all of the Purchasers’ Registrable Securities shall have been
resold; (B) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and (C) furnish to the Purchaser
upon request, as long as the Purchaser owns any Registrable Securities, (1) a
written statement by the Company that it has complied with the reporting
requirements of the Exchange Act, (2) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, except to the extent that
such documents are available from the SEC on its EDGAR website, and (3) such
other information as may be reasonably requested in order to avail the Purchaser
of any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

(e) It shall be a condition to the Company’s obligations to take any action
under this Agreement with respect to the registration of the Purchaser’s
Registrable Securities that the Purchaser shall promptly furnish to the Company,
upon request, such reasonable and customary information regarding itself, the
Purchaser’s Registrable Securities, and the intended method of disposition of
such Registrable Securities. In connection therewith, the Purchaser shall be
required to represent to the Company that all such information which is given is
both complete and accurate in all material respects when made.

 

  7. INDEMNIFICATION AND CONTRIBUTION

(a) For purposes of this Section 7 only:

 

  (i) the term “Purchaser” shall include the Purchaser and any affiliate (as
such term is defined pursuant to Rule 12b-2 promulgated under the Exchange Act)
of such Purchaser;

 

-17-



--------------------------------------------------------------------------------

  (ii) the term “Prospectus” shall mean the prospectus and any amendment or
supplement thereto in the form first filed with the SEC pursuant to Rule 424(b)
promulgated under the Securities Act or, if no Rule 424(b) filing is required,
filed as part of the Registration Statement at the time of effectiveness, as
supplemented or amended from time to time; and

 

  (iii) the term “Registration Statement” shall include any final prospectus,
exhibit, supplement or amendment included in or relating to a Registration
Statement.

(b) The Company agrees to indemnify and hold harmless the Purchaser, each of its
partners and each person, if any, who controls the Purchaser within the meaning
of the Securities Act against any losses, claims, damages, liabilities or
expenses, joint or several, to which the Purchaser may become subject, under the
Securities Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company, such consent not to be unreasonably withheld, conditioned or delayed),
insofar as such losses, claims, damages, liabilities or expenses (or actions in
respect thereof as contemplated below) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in a
Registration Statement or Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse the
Purchaser, each of its partners and each person, if any, who controls the
Purchaser within the meaning of the Securities Act for any legal and other
expenses as such expenses are reasonably incurred by the Purchaser, any of its
partners or any person, if any, who controls the Purchaser within the meaning of
the Securities Act in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable to the Purchaser
in any such case to the extent that any such loss, claim, damage, liability or
expense arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in a Registration Statement or
Prospectus in reliance upon (and prior to the furnishing by the Purchaser of
corrective information to the Company) and in conformity with written
information furnished to the Company by or on behalf of the Purchaser expressly
for use therein or (ii) any failure by the Purchaser to comply with the covenant
contained in Section 5(a) above respecting the sale of the Shares during a
Suspension unless such failure by the Purchaser results from the Company’s
failure to provide written notice of a Suspension to the Purchaser.

(c) The Purchaser shall indemnify and hold harmless the Company, each of its
directors, each of its officers who signed a Registration Statement and each
person, if any, who controls the Company within the meaning of the Securities
Act, against any losses, claims, damages, liabilities or expenses to which the
Company, each of its directors, each of its officers who signed a Registration
Statement or controlling person may become subject, under the Securities Act,
the Exchange Act, or any other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Purchaser) insofar as
such losses, claims, damages, liabilities or expenses (or actions in respect
thereof as contemplated below) arise out of or are based upon any (i) any
failure by the Purchaser to comply with the covenant contained in Section 5(a)
above

 

-18-



--------------------------------------------------------------------------------

respecting the sale of the Shares during a Suspension unless such failure by the
Purchaser results from the Company’s failure to provide written notice of a
Suspension to the Purchaser or (ii) untrue statement or alleged untrue statement
of any material fact contained in a Registration Statement or the Prospectus, or
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in a Registration Statement
or Prospectus in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Purchaser expressly for use
therein, and will reimburse the Company, each of its directors, each of its
officers who signed a Registration Statement or controlling persons for any
legal and other expense reasonably incurred, as such expenses are reasonably
incurred by the Company, each of its directors, each of its officers who signed
a Registration Statement or controlling persons in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action.

(d) Promptly after receipt by an indemnified party under this Section 7 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7 promptly notify the indemnifying party in writing thereof, but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party hereunder or otherwise to
the extent it is not prejudiced as a result of such failure. In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be a conflict between the positions of
the indemnifying party and the indemnified party in conducting the defense of
any such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of its election to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the preceding sentence (it being understood, however, that the indemnifying
party shall not be liable for the expenses of more than one separate counsel,
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of action, in each of which cases the
reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. No indemnifying party, in the defense of any claim covered
by this Section

 

-19-



--------------------------------------------------------------------------------

7 shall, except with the prior written consent of the indemnified party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release of the indemnified party and the indemnifying
party from all liability in respect to such claim. An indemnified party shall
not consent to entry of any judgment or enter into any settlement without the
prior written consent of the indemnifying party.

(e) If the indemnification provided for in this Section 7 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (b) or
(c) above in respect of any losses, claims, damages, liabilities or expenses (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Purchaser on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages, liabilities or expenses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, in the case of an
untrue statement, whether the untrue statement relates to information supplied
by the Company on the one hand or the Purchaser on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement. The Company and the Purchaser agree that it would
not be just and equitable if contribution pursuant to this subsection (e) were
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to above in
this subsection (e). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or expenses (or actions in
respect thereof) referred to above in this subsection (e) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(f) Notwithstanding the foregoing or anything to the contrary contained herein,
the Purchaser will not be liable for any losses, claims, damages, liabilities or
expenses (or actions in respect thereof) in excess of the net amount received by
the Purchaser from the sale of the Shares.

 

  8. PUBLIC STATEMENTS

The Company agrees to disclose on a Current Report on Form 8-K the existence of
this Agreement and the transactions contemplated by this Agreement and the
material terms, thereof, including pricing, within four (4) Business Days after
the date hereof. The Purchaser shall not issue any press release, or otherwise
make any such public statement regarding this Agreement or the transactions
contemplated by this Agreement (except for required SEC filings) without the
prior written consent of the Company.

 

-20-



--------------------------------------------------------------------------------

  9. MISCELLANEOUS

(a) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the Commonwealth of Massachusetts, United States of America,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the Commonwealth of Massachusetts or any other jurisdictions) that
would cause the application of the laws of any jurisdictions other than the
Commonwealth of Massachusetts. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

(b) Entire Agreement. This Agreement and the documents referenced herein and
therein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement and the documents referenced herein and therein
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.

(c) Amendments and Waivers. No provision of this Agreement may be amended or
waived other than by an instrument in writing signed by the Company and by the
Purchaser.

(d) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) upon receipt, when sent via a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:     GTC Biotherapeutics, Inc.   175 Crossing Boulevard  
Suite 410   Framingham, MA 01702   Telephone:   (508) 270-2061   Facsimile:  
(508) 271-3491   Attention:   Geoffrey F. Cox, Ph.D.     Chairman, President and
Chief Executive Officer

 

-21-



--------------------------------------------------------------------------------

with a copy to:       Edwards Angell Palmer & Dodge LLP   111 Huntington Avenue
  Boston, MA 02199   Tel:   (617) 239-0100   Fax:   (617) 227-4420   Attn:  
Nathaniel S. Gardiner, Esq. If to the Purchaser:       LFB Biotechnologies
S.A.S.   3, avenue des Tropiques   LES ULIS   91940 Courtaboeuf - France   Tel:
  +33 (0) 1 69 82 70 10   Fax:   +33 (0) 1 6982 72 67   Attn:   Christian
Bechon, President with a copy to:       Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C.   One Financial Center   Boston, MA 02111   Tel:   (617) 542-6000  
Fax:   (617) 542-2241   Attn:   Brian P. Keane, Esq.

(e) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(f) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(g) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares. Notwithstanding anything to the contrary
set forth herein, the rights and benefits provided under Section 5(e) are the
exclusive rights and benefits of the Purchaser and are not

 

-22-



--------------------------------------------------------------------------------

transferable or assignable, except to affiliates of the Purchaser or with the
express written consent of the Company.

(i) Survival. The representations and warranties of the Company and the
Purchaser contained in Sections 3 and 4, respectively, shall survive only for a
period of two years from the Closing Date and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the
Purchaser or the Company.

(j) Expenses. The Company shall reimburse the Purchaser for any reasonable fees
and expenses, including, without limitation, fees of the Purchaser’s legal
counsel, that it incurs in connection with the consummation of the transactions
contemplated by this Agreement and in satisfying its obligations under this
Agreement in an amount not to exceed $25,000.

(k) Headings. The headings of this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(l) Counterparts. This Agreement may be executed in identical counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement. This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

[Remainder of page intentionally left blank.

Signature page to follow.]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed as of the date first written above.

 

COMPANY: GTC BIOTHERAPEUTICS, INC. By:  

/s/ John B. Green

  John B. Green   Senior Vice President, Chief Financial Officer and Treasurer
PURCHASER: LFB BIOTECHNOLOGIES S.A.S. By:  

/s/ Christian Béchon

  Christian Béchon   President